MONROE, J.
Plaintiff prays that his marriage with defendant be decreed null, on the ground that he was forced into the contract by threats upon his life. The judge a quo gave judgment as prayed for, and defendant has appealed. The evidence in the record abundantly sustains the judgment. It shows that defendant’s father sent word to plaintiff that he “Would have to marry the girl or they would kill him”; the pronoun “they” referring to a crowd of some 10 or 15 men, armed with guns, who followed the messenger and confirmed his message. One of the party, with defendant’s father, then accompanied plaintiff to the courthouse, where a license was obtained, after which the entire party reassembled at the residence of defendant’s father, where the marriage ceremony was performed. Plaintiff was then permitted to go his way, which he did, leaving defendant at her father’s house.
Judgment affirmed.